     Case 2:20-cv-00085-KJM-AC Document 10 Filed 11/02/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAY JERROME RIDLEY,                              No. 2:20-cv-0085 KJM AC P
12                        Petitioner,
13            v.                                       ORDER
14    ROBERT NEUSCHMID, Warden,
15                        Respondent.
16

17          On October 21, 2020, petitioner filed a motion to reopen the case. ECF No. 9. This

18   habeas action was closed on April 20, 2020. See ECF Nos. 7, 8. Petitioner is advised that

19   documents he has filed since the closing date will be disregarded, and no orders will issue in

20   response to future filings.

21   DATED: October 30, 2020

22

23

24

25

26

27

28
                                                       1
